Title: To Thomas Jefferson from Albert Gallatin, 18 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Dec. 18th 1807
                        
                        Reflecting on the proposed embargo and all its bearings, I think it essential that foreign vessels may be
                            excepted so far at least as to be permitted to depart in ballast or with such cargoes as they may have on board at this
                            moment. They are so few as to be no object to us; and we may thereby prevent a similar detention of our vessels abroad or
                            at least a pretence for it. Such a seizure of our property & seamen in foreign ports would be far greater than any
                            possible loss at sea for six months to come. I wish to know the name of the member to whom Mr Rodney sent the sketch of a
                            resolution, in order to mention the subject to him & also, if you approve, that you would suggest it to such as you may
                            see. I also think that an embargo, for a limited time will at this moment be preferable in itself & less objectionable
                            in Congress. In every point of view, privations, sufferings, revenue, effect on the enemy, politics at home &c., I
                            prefer war to a permanent embargo. Governmental prohibitions do always more mischief than had been calculated; and it is
                            not without much hesitation that a statesman should hazard to regulate the concerns of individuals as if he could do it
                            better than themselves. The measure being of a doubtful policy & hastily adopted on the first view of our foreign
                            intelligence, I think that we had better recommend it with modifications & at first for such a limited time as will
                            afford us all time for re-consideration &, if we think proper, for an alteration in your course without appearing to
                            retract. As to the hope that it may have an effect on the negotiations with Mr Rose, or induce England to treat us
                            better, I think it entirely groundless.
                        Respectfully Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    